Name: 2004/626/EC: Commission Decision of 26 August 2004 amending Decision 98/320/EC on the organisation of a temporary experiment on seed sampling and seed testing pursuant to Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC (notified under document number C(2004) 2942)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  economic geography;  labour market;  means of agricultural production;  technology and technical regulations
 Date Published: 2004-09-02; 2005-10-12

 2.9.2004 EN Official Journal of the European Union L 283/16 COMMISSION DECISION of 26 August 2004 amending Decision 98/320/EC on the organisation of a temporary experiment on seed sampling and seed testing pursuant to Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC (notified under document number C(2004) 2942) (Text with EEA relevance) (2004/626/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (1), and in particular Article 19 thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (2), and in particular Article 13a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), and in particular Article 13a thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (4), and in particular Article 16 thereof, Whereas: (1) Under Commission Decision 98/320/EC (5) provision was made for a temporary experiment at Community level to assess whether seed sampling and seed testing under official supervision may constitute improved alternatives to the procedures for official seed certification required under Directives 2002/54/EC, 66/401/EEC, 66/402/EEC and 2002/57/EC, without leading to a significant decline in the quality of the seed. (2) The temporary experiment should be extended in order to ensure continuity of existing trade patterns pending the adoption of the modifications of the existing directives mentioned above and in order to collect extra data. (3) Decision 98/320/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 98/320/EC the date 31 July 2004 is replaced by the date 27 April 2005. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 193, 20.7.2002, p. 12. Directive as amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (2) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Commission Directive 2004/55/EC (OJ L 114, 21.4.2004, p. 18). (3) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by the 2003 Act of Accession. (4) OJ L 193, 20.7.2002, p. 74. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (5) OJ L 140, 12.5.1998, p. 14. Decision as amended by Decision 2002/280/EC (OJ L 99, 16.4.2002, p. 22).